internal_revenue_service department of the treasury washington dc number release date index numbers person to contact telephone number refer reply to plr-100182-02 cc corp b4 date date distributing distributing controlled corp corp sub sub sub plr-100182-02 sub sub sub sub sub sub sub sub sub sub sub sub plr-100182-02 sub llc llc llc llc llc llc llc llc llc llc llc plr-100182-02 llc llc llc llc llc partnership partnership partnership business a business b segment a1 segment a2 segment a3 segment a4 date date date date distribution record_date plr-100182-02 event a jurisdiction a plan_of_reorganization state a investment banker item a item b item c name a agreement a trusts a b c d e f g h i j k l plr-100182-02 m n o p q r s t u v dear this letter responds to your date request for rulings on certain federal_income_tax consequences of a proposed and partially completed transaction the information provided in that request and in later submissions is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statements executed by an appropriate party this office has not verified any of these facts or representations but such verification may be required as part of the audit process summary of facts publicly traded distributing is a holding_company and the common parent of an affiliated_group that files a consolidated federal_income_tax return distributing owns all the stock of corp all of the membership interests in llc and a percent of the distributing common_stock the distributing common_stock the remaining b percent of the distributing common_stock is held by llc an entity wholly owned by distributing distributing also has outstanding several series of publicly traded preferred voting_stock distributing preferred_stock and various long and short-term debt obligations distributing has outstanding common_stock the distributing common_stock and short-term and convertible debt obligations corp owns c percent of distributing common_stock llc holds all of the stock of corp distributing conducts business a directly and through subsidiaries business a consists of segment a1 segment a2 segment a3 and segment a4 plr-100182-02 distributing owns all of the stock of sub sub sub sub sub controlled and d percent of sub controlled wholly owns llc llc and llc sub owns real_estate related to segment a4 sub sub and sub are inactive and sub and sub are directly engaged in segment a3 controlled llc llc and llc were formed to participate in the proposed transaction and currently are inactive distributing conducts business b through entities including corp subsidiaries of corp and partnerships wholly or partially owned by the corp subsidiaries corp wholly owns sub and sub sub wholly owns sub llc an entity wholly owned by sub holds all of the stock of sub llc and llc entities wholly owned by sub hold all of the stock of sub and sub respectively sub wholly owns sub and sub and sub wholly owns sub and sub sub owns a e percent general_partnership interest in and sub owns a f percent general_partnership interest in partnership sub owns a e percent general_partnership interest in and sub owns a f percent general_partnership interest in partnership sub owns a e percent limited_partnership_interest in and sub owns a f percent general_partnership interest in partnership llc through llc are and all limited_liability companies formed in the proposed transaction described below will be disregarded as entities separate from their owners for federal tax purposes under sec_301_7701-3 of the procedure and administrative regulations as a result of deteriorating market conditions that ultimately resulted in event a and other factors the financial condition of distributing eroded in date to the point that it was no longer considered creditworthy and its lenders were no longer willing to fund further loan requests to restore the company to financial health distributing filed a voluntary petition for relief through reorganization under chapter of title of the united_states_code on date with the united_states bankruptcy court for jurisdiction a the bankruptcy court investment banker has advised distributing however that even with the protections afforded by the bankruptcy court distributing will be unable to raise the approximately g dollars of new or reinstated debt needed to implement the plan_of_reorganization unless it completely separates segments a2 through a4 from segment a1 the separation proposed transaction to accomplish the separation distributing and distributing as co- proponents have proposed and partially undertaken the following series of transactions collectively the transaction i in date controlled was organized as a subsidiary of distributing with distributing receiving all of controlled’s single class of stock the controlled common_stock ii in date controlled formed llc llc and llc as wholly owned limited_liability companies plr-100182-02 iii several additional limited_liability companies the additional llcs have been formed and are held by llc after date and on or before the date the plan_of_reorganization becomes effective the effective date iv controlled will form a new limited_liability_company llc v other limited_liability companies may be formed and wholly owned directly or indirectly through disregarded entities by controlled together with llc and the additional llcs the controlled llcs each controlled llc will be a disregarded_entity under sec_301_7701-3 vi corp will merge with and into distributing the merger is intended to qualify as a liquidation under sec_332 and sec_337 of the internal_revenue_code the code vii sub will convert into a limited_liability_company llc by filing a certificate of conversion under state a law because llc will be a disregarded_entity under sec_301_7701-3 sub will be treated as receiving and directly owning the assets of sub additionally as a result of the conversion partnership will terminate for federal_income_tax purposes and sub will be treated as receiving and directly owning the assets of partnership the conversion is intended to qualify as a liquidation under sec_332 and sec_337 viii sub will merge with and into llc a limited_liability_company to be formed and wholly owned by sub with llc surviving because llc will be a disregarded_entity under sec_301_7701-3 sub will be treated as receiving and directly owning the assets of sub the merger is intended to qualify as a liquidation under sec_332 and sec_337 ix sub will merge with and into llc a limited_liability_company to be formed and held by llc with llc surviving because llc and llc will be disregarded entities under sec_301_7701-3 sub will be treated as receiving and directly owning the assets of sub the merger is intended to qualify as a liquidation under sec_332 and sec_337 x sub will convert into a limited_liability_company llc by filing a certificate of conversion under state a law because llc will be a disregarded_entity under sec_301_7701-3 sub will be treated as receiving and directly owning the assets of sub additionally as a result of the conversion partnership will terminate for federal_income_tax purposes and sub will be treated as receiving and directly owning the assets of partnership the conversion is intended to qualify as a liquidation under sec_332 and sec_337 xi sub will convert into a limited_liability_company llc by filing a certificate of conversion under state a law because llc will be a disregarded_entity under sec_301_7701-3 sub will be treated as receiving and directly owning the assets of sub additionally as a result of the conversion partnership will plr-100182-02 terminate for federal_income_tax purposes and sub will be treated as receiving and directly owning the assets of partnership the conversion is intended to qualify as a liquidation under sec_332 and sec_337 xii sub will merge with and into llc a limited_liability_company to be formed and held by llc with llc surviving because llc and llc will be disregarded entities under sec_301_7701-3 sub will be treated as receiving and directly owning the assets of sub the merger is intended to qualify as a liquidation under sec_332 and sec_337 xiii sub will merge with and into llc a limited_liability_company to be formed and wholly owned by corp with llc surviving because llc will be a disregarded_entity under sec_301_7701-3 corp will be treated as receiving and directly owning the assets of sub the merger is intended to qualify as a liquidation under sec_332 and sec_337 xiv sub will sell assets to distributing for approximately h dollars as a result segment a3 will convert from an intrastate business to an interstate business to implement the plan_of_reorganization the following steps will occur after the later of a the date a confirmation order regarding the plan_of_reorganization has been entered by the bankruptcy court the confirmation date or b the date distributing and distributing have received all regulatory approvals and similar authorizations necessary to implement the plan_of_reorganization but in any event the following steps will occur on or before the effective date xv distributing will transfer to llc or one or more controlled llcs the assets primarily used in segment a2 now conducted directly by distributing the llc assets llc or one or more controlled llcs will assume the liabilities of distributing associated with the llc assets in addition on the effective date distributing will receive from llc cash currently projected to be approximately i dollars the llc cash amount and long-term debt securities currently projected to have a value of approximately j dollars the llc long-term notes the llc cash amount will be funded on or before the effective date through an offering of long-term debt securities by llc that will yield net offering proceeds equal at least to the llc cash amount for federal_income_tax purposes these transfers are intended to be treated as a contribution of the llc assets to controlled the owner of llc in exchange for controlled common_stock the llc cash amount the llc long-term notes and the assumption by controlled of related liabilities the llc cash amount will be deposited in a segregated account the segregated account for distribution to claimants as defined below on or shortly after the effective date xvi distributing will transfer to llc or one or more controlled llcs the assets primarily used in segment a3 now conducted directly by distributing the llc assets distributing will also transfer to llc its stock interest in sub all the outstanding_stock of sub the sub and sub stock interests together the llc stock interests and a demand note in the amount of approximately k plr-100182-02 dollars issued by sub the sub demand note llc or one or more controlled llcs will assume the liabilities of distributing associated with the llc assets in addition on the effective date distributing will receive from llc cash currently projected to be approximately l dollars the llc cash amount and long- term debt securities currently projected to have a value of approximately m dollars the llc long-term notes the llc cash amount will be funded on or before the effective date through an offering of long-term debt securities by llc that will yield net offering proceeds equal at least to the llc cash amount for federal_income_tax purposes these transfers are intended to be treated as a contribution of the llc assets the llc stock interests and the sub demand note to controlled the owner of llc in exchange for controlled common_stock the llc cash amount the llc long-term notes and the assumption by controlled of related liabilities the llc cash amount will be deposited in the segregated account for distribution to claimants on or shortly after the effective date xvii distributing will transfer to llc or one or more controlled llcs assets primarily used in segment a4 now conducted directly by distributing including distributing 1’s beneficial_interest in certain trusts and distributing 1’s membership interest in a mutual_insurance_company collectively the llc assets distributing will also transfer to llc all the outstanding_stock of sub and sub the sub and sub stock interests together the llc stock interests and a demand note in the amount of approximately n dollars issued by sub the sub demand note llc or one or more controlled llcs will assume the liabilities of distributing associated with the llc assets in addition on the effective date distributing will receive from llc cash currently projected to be approximately o dollars the llc cash amount and together with the llc cash amount and the llc cash amount the cash payment long-term debt securities currently projected to have a value of approximately p dollars consisting of a approximately q dollars of long-term debt securities the llc long-term notes and together with the llc long-term notes and the llc long-term notes the controlled long-term notes and b approximately r dollars of other long-term debt securities the a notes and together with the controlled long-term notes and any excess controlled notes as defined below in step xxvii the controlled securities the llc cash amount will be funded on or before the effective date through an offering of long-term debt securities by llc that will yield net offering proceeds equal at least to the llc cash amount for federal_income_tax purposes these transfers are intended to be treated as a contribution of the llc assets the llc stock interests and the sub demand note to controlled the owner of llc in exchange for controlled common_stock the llc cash amount the llc long-term notes the a notes and the assumption of related liabilities by controlled the llc cash amount will be deposited in the segregated account for distribution to claimants on or shortly after the effective date xviii distributing may transfer additional property the additional property to a controlled llc the controlled llc will assume liabilities of distributing in connection with these transfers xix distributing will transfer to controlled all the stock of sub a demand note in the amount of approximately n dollars issued by sub the sub demand plr-100182-02 note all the stock of sub and a demand note in the amount of approximately s dollars issued by sub the sub demand note and together with the sub demand note the sub demand note and the sub demand note the demand notes the sub stock sub stock the llc stock interests the llc stock interests the demand notes and any additional property will be collectively referred to as the miscellaneous controlled assets effective on the effective date or with respect to distributions to holders of certain claims that remain disputed on the effective date disputed claims that subsequently become holders of claims allowed by the bankruptcy court allowed claims against distributing the claimants as promptly as practicable after the effective date xx distributing will transfer to controlled or one of the controlled llcs the right to receive an amount equal to t percent of the net after-tax proceeds of any successful resolution of the item a litigation the item a litigation payment xxi distributing will transfer and assign to controlled or a controlled llc all of distributing 1’s right title and interest in and to item b and item c the transfer to controlled directly or through llc llc llc8 or a controlled llc of item b item c the llc assets the llc assets the llc assets the miscellaneous controlled assets and the item a litigation payment in exchange for controlled common_stock controlled securities the cash payment and the assumption by controlled through llc llc llc or a controlled llc of related liabilities will be referred to as the internal contribution xxii after the completion of steps xv through xxi a distributing will distribute all of the controlled common_stock to distributing the controlled stock_distribution b controlled through llc llc7 and llc8 will transfer the controlled securities and the cash payment to distributing c distributing will distribute the controlled securities i to claimants including through a transfer by any escrow described below in step xxiii that does not constitute a qualified_settlement_fund in satisfaction of all or part of the claimants’ allowed claims including holders of disputed claims whose claims become allowed claims or ii to any escrow described below in step xxiii that constitutes a qualified_settlement_fund d distributing may distribute the controlled securities to holders of disputed claims described in step xxiii while their claims remain disputed claims and e distributing will distribute the cash payment to holders of allowed claims b c d and e together with the controlled stock_distribution the internal distribution the balance of cash required by the plan_of_reorganization to be paid to holders of allowed claims and allowed equity interests will come from distributing cash and from an offering by distributing of debt currently expected to yield net offering proceeds of approximately u dollars on the effective date all existing securities of distributing and other claims against distributing other than those that are reinstated will be deemed cancelled to the extent the securities or claims are paid xxiii distributing expects to establish one or more escrow accounts each an escrow and deposit or segregate into these account s distributing cash and plr-100182-02 controlled long-term notes expected to be sufficient to satisfy certain disputed claims depending on the nature of the disputed claims it is possible that one or more of the escrows will satisfy the definition of a qualified_settlement_fund under sec_468b of the code and sec_1_468b-1 of the income_tax regulations as of the effective date additionally distributing may distribute directly to holders of certain disputed claims certain controlled long-term notes xxiv distributing will assign to distributing all of its right title and interest in the names distributing and name a and related intellectual_property and distributing may assume certain distributing liabilities the external contribution distributing will retain a royalty-free license to use these names and related intellectual_property for a period of one year on or as promptly as practicable after the effective date and after the completion of the above steps xxv distributing will issue to distributing as a stock_dividend the number of shares of distributing common_stock that is necessary to cause the number of shares of distributing common_stock owned by distributing to equal the number of shares of distributing common_stock then outstanding the stock_dividend distributing also will establish a shareholder rights plan that will enable its shareholders to acquire additional shares of newly issued distributing preferred_stock or distributing common_stock on the occurrence of certain events generally involving changes in control and will distribute one right a distributing right on each outstanding share of distributing common_stock xxvi shortly after the distribution of the stock_dividend and the distributing rights distributing will distribute all of the distributing common_stock other than shares of distributing common_stock held by llc pro_rata to persons who are holders of distributing common_stock as of the distribution record_date the external distribution and together with the internal distribution the distributions xxvii after the distributions certain disputed claims may become allowed claims each escrow will be terminated by distributing when all distributions and other dispositions of the property in the escrow have been made in accordance with the plan_of_reorganization if any property remains in an escrow after all disputed claims for which the property is being held have been resolved and paid the property will revert to and become the property of distributing which will in turn deliver to each of llc llc and llc respectively any llc long-term notes llc long-term notes or llc long-term notes remaining in the escrow in the event the amount of controlled long-term notes deposited into the escrows as described in step xxiii is insufficient to make required_payments to holders of allowed claims it is expected that llc llc and llc will be required to issue to distributing additional controlled long-term notes the excess controlled notes and cash equal to the interest at the coupon rate from the effective date to the date_of_issuance of the excess controlled notes as if such excess controlled notes had been issued on the effective date so that distributing can make these required_payments any excess controlled notes would have terms and conditions identical to the controlled long-term notes previously issued plr-100182-02 xxviii to the extent the amount of the controlled long-term notes received plus cash to be received by a holder of a disputed claim exceeds the amount of the disputed claim that becomes an allowed claim such surplus controlled long-term notes will revert back to and become the property of distributing which will in turn deliver to each of llc llc and llc respectively any llc long-term notes llc long-term notes or llc long-term notes to the extent the holder of the disputed claim disposed of the controlled long-term notes prior to the disputed claim becoming an allowed claim the holder of the disputed claim is required to return to distributing cash equal to the amount of the surplus controlled long-term notes received in excess of the allowed claims and distributing in turn will deliver such cash amount to each of llc llc and llc respectively in the event the amount of controlled long-term notes originally transferred to the holder of the disputed claim is less than the amount of the disputed claim that becomes an allowed claim distributing will distribute as described in step xxii required amounts to such holders and if insufficient assets remain in the escrow relating to such claims at such time to permit such distribution it is expected that llc llc and llc will be required to issue to distributing excess controlled notes and cash equal to the interest at the coupon rate from the effective date to the date_of_issuance of the excess controlled notes as if such excess controlled notes had been issued on the effective date distributing will in turn distribute the excess controlled notes and cash to the holders of such disputed claims that become allowed claims xxix following the external distribution distributing may change its name in connection with the transaction the parties will enter into various agreements including agreement a a master separation and distribution agreement a tax_matters_agreement an employee matters agreement and certain other agreements collectively the ancillary agreements representations the internal distribution distributing has made the following representations concerning the internal distribution a b distributing is under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 no part of the consideration distributed with respect to the distributing common_stock by distributing in the internal distribution will be received by distributing as a creditor employee or in any capacity other than that of a distributing shareholder c no part of the consideration distributed by distributing in the internal distribution with respect to the allowed claims that qualify as securities will be received by a security holder as an employee or in any capacity other than that of a distributing security holder plr-100182-02 d the five years of financial information submitted on behalf of segment a1 directly conducted by distributing represents the present operations of this business segment and with regard to this business segment there have been no substantial operational changes since the date of the last financial statements submitted e the five years of financial information submitted on behalf of segment a2 segment a3 and segment a4 which will be transferred to controlled indirectly through llc llc and llc or a controlled llc represents in each case the present operations of that business segment and with regard to each business segment there have been no substantial operational changes since the date of the last financial statements submitted f immediately after the internal distribution the gross assets of the trade_or_business segment directly conducted by distributing segment a1 that is relied upon by distributing to satisfy the active_trade_or_business_requirement of sec_355 will have a fair_market_value equal to at least five percent of the total fair_market_value of the gross assets of distributing g immediately after the internal distribution the gross assets of the trade_or_business segments directly conducted by llc or a controlled llc segment a2 llc or a controlled llc segment a3 and llc or a controlled llc segment a4 that are relied upon by controlled to satisfy the active_trade_or_business_requirement of sec_355 will have a fair_market_value equal to at least five percent of the total fair_market_value of the gross assets of controlled h following the internal distribution distributing and controlled through llc llc and llc or controlled llcs will each continue the active_conduct of its business independently and with its separate employees except that distributing and its affiliates on the one hand and controlled and its affiliates on the other hand will provide to each other following the internal distribution the transitional and continued services and or products described in the ancillary agreements i the internal distribution is being carried out to facilitate the borrowing and debt refinancing needed to enable distributing to emerge from bankruptcy and pay all valid claims in full the internal distribution is motivated in whole or substantial part by this corporate business_purpose j other than the external distribution and the transfer of controlled securities including the controlled securities to be delivered into escrow s to claimants there is no plan or intention by distributing and the management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder or claimant to sell exchange transfer by gift or otherwise dispose_of any of its stock in or securities of distributing or controlled other than in ordinary market trading k there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding plr-100182-02 stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 l there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business and except for the sale_or_other_disposition of assets that will not be relied upon to satisfy the active_trade_or_business_requirement m the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing will equal or exceed the sum of the liabilities assumed within the meaning of sec_357 by controlled plus the amount of the cash payment n the liabilities assumed within the meaning of sec_357 by controlled in the transaction were incurred in the ordinary course of business and are associated with the assets being transferred o no intercorporate debt will exist between distributing and controlled at the time of the internal distribution and there is no plan or intention for any such debt to exist after the internal distribution except for i indebtedness that may arise as a result of continuing transactions under the ancillary agreements and ii distributing 1’s temporary ownership including through the escrows of the controlled securities before these securities are distributed by distributing to the claimants and holders of disputed claims in the internal distribution or returned to controlled through llc llc and llc as described in steps xxvii and xxviii above any indebtedness owed by controlled to distributing after completion of the internal distribution and any return of the controlled long-term notes described in steps xxvii and xxviii above will not constitute stock_or_securities p immediately before the internal distribution items of income gain loss deduction and credit will be taken into account to the extent required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d q payments made in connection with all continuing transactions between distributing and its affiliates on the one hand and controlled and its affiliates on the other hand will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length however at the time the agreements regarding the continuing transactions were negotiated distributing owned controlled r no two parties to the controlled stock_distribution described in sec_368 will be investment companies as defined in sec_368 and iv s for purposes of sec_355 immediately after the internal distribution no person determined after applying sec_355 will hold stock possessing percent plr-100182-02 or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the internal distribution t for purposes of sec_355 immediately after the internal distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the internal distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the internal distribution u other than as it relates to the external distribution the internal distribution is not part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of distributing or controlled entitled to vote or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled within the meaning of sec_355 v distributing will not have an excess_loss_account in the controlled stock immediately before the internal distribution the external distribution distributing has made the following representations concerning the external distribution w distributing is under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 x no part of the consideration distributed by distributing in the external distribution will be received by a distributing shareholder as a creditor employee or in any capacity other than that of a distributing shareholder y the five years of financial information submitted on behalf of segment a1 directly conducted by distributing represents the present operations of this business segment and with regard to this business segment there have been no substantial operational changes since the date of the last financial statements submitted z the five years of financial information submitted on behalf of business b which is conducted by distributing indirectly through corp its subsidiaries and partnerships and segment a2 segment a3 and segment a4 which will be plr-100182-02 conducted by distributing indirectly through controlled represents in each case the present operations of that business segment or business as applicable and with regard to each of these business segments or businesses as applicable there have been no substantial operational changes since the date of the last financial statements submitted aa immediately after the external distribution at least percent of the fair_market_value of the gross assets of distributing will consist for federal_income_tax purposes of the stock and securities of controlled and corp controlled corporations that are themselves directly or indirectly engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 bb immediately after the external distribution the gross assets of the trade_or_business segments directly conducted by llc or a controlled llc segment a2 llc or a controlled llc segment a3 and llc or a controlled llc segment a4 that are relied upon by controlled to satisfy the active_trade_or_business_requirement of sec_355 will have a fair_market_value equal to at least five percent of the total fair_market_value of the gross assets of controlled cc immediately after the external distribution at least percent of the fair_market_value of the gross assets of corp will consist for federal_income_tax purposes of the stock and securities of sub and sub controlled corporations that are themselves either i directly engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 or ii a corporation at least percent of the fair_market_value of the gross assets of which will consist of stock_or_securities of controlled corporations that are so directly engaged dd immediately after the external distribution at least percent of the fair_market_value of the gross assets of sub will consist of the stock and securities of sub a controlled_corporation that is directly engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 ee immediately after the external distribution the gross assets of the trades_or_businesses directly conducted by sub and relied upon by sub to satisfy the active_trade_or_business_requirement of sec_355 i will have a fair_market_value equal to at least five percent of the total fair_market_value of the gross assets of sub or ii will represent at least a five percent of the gross revenues of sub and its subsidiaries b five percent of the total employees of sub and its subsidiaries and c five percent of the total payroll costs of sub and its subsidiaries or iii will satisfy both i and ii consequently immediately after the external distribution the trades_or_businesses conducted by sub and relied upon by sub and indirectly by distributing to satisfy the active_trade_or_business_requirement of sec_355 will not be de_minimis compared with the other assets or activities of sub ff immediately after the external distribution the gross assets of the trades_or_businesses directly conducted by sub that are relied upon by sub and indirectly by distributing to satisfy the active_trade_or_business_requirement of sec_355 will have a fair_market_value equal to at least five percent of the total fair_market_value of the gross assets of sub plr-100182-02 gg immediately after the external distribution the gross assets of segment a1 directly conducted by distributing that is relied upon by distributing to satisfy the active_trade_or_business_requirement of sec_355 will have a fair_market_value equal to at least five percent of the total fair_market_value of the gross assets of distributing hh following the external distribution distributing through its subsidiaries and distributing directly each will continue the active_conduct of its businesses independently and with its separate employees except that distributing and its affiliates on the one hand and distributing and its affiliates on the other hand will provide to each other following the external distribution the transitional and continued services and or products described in the ancillary agreements ii the external distribution is being carried out to facilitate the borrowing and debt refinancing needed to enable distributing to emerge from bankruptcy and pay all valid claims in full the external distribution is motivated in whole or substantial part by this corporate business_purpose jj there is no plan or intention by any shareholder who owns five percent or more of the stock of distributing and the management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or distributing after the transaction other than in ordinary market trading kk there is no plan or intention by either distributing or distributing directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 ll there is no plan or intention to liquidate either distributing or distributing to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except for i the possible granting of options to acquire common_stock of corp in connection with the possible extension of certain loans to distributing or the exercise of such options or options to acquire common_stock of corp that were granted in obtaining such loans which in the aggregate will be exercisable on no more than v percent of the common_stock of corp ii sales or dispositions in the ordinary course of business and iii the sale_or_other_disposition of assets that will not be relied upon to satisfy the active_trade_or_business_requirement mm the total adjusted_basis and the fair_market_value of assets transferred to distributing by distributing will equal or exceed the sum of the liabilities assumed within the meaning of sec_357 by distributing nn immediately before the external distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d supra and as currently in effect sec_1_1502-13 as plr-100182-02 published by t d further any excess_loss_account distributing has in the stock of distributing will be included in income immediately before the external distribution to the extent required by applicable regulations see sec_1_1502-19 oo payments made in connection with all continuing transactions between distributing and its affiliates on the one hand and distributing and its affiliates on the other hand will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length however at the time the agreements regarding the continuing transactions were negotiated distributing owned distributing pp distributing will not retain any significant_power_right_or_continuing_interest within the meaning of sec_1253 in the assets transferred to distributing in step xxiv above qq no intercorporate debt will exist between distributing and its affiliates on the one hand and distributing and its affiliates on the other hand at the time of the external distribution and there is no plan or intention for any such debt to exist after the external distribution except for i intercompany receivables that will be satisfied as provided in the plan_of_reorganization ii indebtedness that may arise as a result of continuing transactions under the ancillary agreements and iii distributing 1’s temporary ownership including through the escrows of the controlled securities before these securities are distributed by distributing to claimants and holders of disputed claims in the internal distribution or returned to controlled through llc llc and llc as described in steps xxvii and xxviii above any indebtedness owed by distributing to distributing after completion of the external distribution and any return of the controlled long-term notes described in steps xxvii and xxviii will not constitute stock_or_securities rr no two parties to the external distribution described in sec_368 will be investment companies under sec_368 and iv ss for purposes of sec_355 immediately after the external distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five- year period determined after applying sec_355 ending on the date of the external distribution tt for purposes of sec_355 immediately after the external distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the external distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in plr-100182-02 sec_355 and during the five-year period determined after applying sec_355 ending on the date of the external distribution uu the external distribution is not part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or distributing entitled to vote or stock possessing percent or more of the total value of all classes of stock of either distributing or distributing within the meaning of sec_355 vv the distributing rights cannot be separately traded and are not divisible from the distributing common_stock before the triggering events occur before the occurrence of these events the distributing rights may be redeemed by distributing at the time of the external distribution the likelihood that the distributing rights would be exercised will be both remote and uncertain rulings the internal distribution based solely on the information submitted and the representations set forth above we rule as follows on the internal distribution the internal contribution followed by the internal distribution will be a reorganization under sec_368 the internal g reorganization distributing and controlled each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing on the internal contribution provided the cash payment is transferred to claimants sec_361 sec_361 sec_361 and sec_357 sec_304 will not apply to any transfer of stock by distributing to controlled or an llc owned directly or indirectly by controlled in the internal contribution sec_1_1502-80 and sec_361 the aggregate basis of the controlled common_stock and controlled securities in the hands of distributing immediately before the internal distribution will equal distributing 1’s basis in the assets transferred to controlled in the internal contribution decreased by the amount of the cash payment received from controlled and the related liabilities assumed by controlled sec_358 the aggregate basis of the controlled common_stock and controlled securities will be allocated between the two in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 no gain_or_loss will be recognized by controlled on the internal contribution sec_1032 the basis of each asset received by controlled will equal the basis of that asset in the hands of distributing immediately before the transfer sec_362 plr-100182-02 the holding_period of each asset received by controlled will include the period during which that asset was held by distributing sec_1223 no gain_or_loss will be recognized by distributing on the internal distribution sec_361 and distributing will not recognize any income gain loss or deduction with respect to any controlled securities under the intercompany_transaction regulations relating to intercompany obligations other than any income recognized with respect to any interest_paid or accrued on any controlled securities owned including through any escrow that does not constitute a qualified_settlement_fund by distributing during any period that distributing and controlled remain members of the same consolidated_group within the meaning of sec_1_1502-1 no gain_or_loss will be recognized by and no amount will be included in the income of distributing on its receipt of controlled common_stock in the internal distribution sec_355 the aggregate basis of distributing common_stock and controlled common_stock in the hands of distributing after the internal distribution will equal the aggregate basis of distributing common_stock held by distributing immediately before the internal distribution allocated in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 the holding_period of the controlled common_stock received by distributing will include the holding_period of the distributing common_stock on which the distribution is made provided the shares of distributing common_stock are held as a capital_asset on the internal distribution date sec_1223 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 item a litigation payments made to distributing that have not become fixed or ascertainable until after the internal distribution date and that have not already been included in distributing 1's income as of the internal distribution date will be included in distributing 1’s gross_income any item a litigation payments made by distributing to controlled that have not become fixed or ascertainable until after the internal distribution date will be treated as transfers by distributing to controlled as part of the internal g reorganization immediately before the internal distribution date no gain will be recognized by and no amount will otherwise be included in the income of a holder of an allowed claim that qualifies as a security under sec_355 on the exchange of such allowed claim solely for controlled securities excluding controlled securities received to the extent attributable to interest including original_issue_discount which has accrued during such holders’ holding_period provided the aggregate principal_amount of the controlled securities received plr-100182-02 is no greater than the aggregate principal_amount of the allowed claim surrendered sec_355 sec_355 and sec_356 no loss will be recognized by any such holder except potentially to the extent of accrued interest other than original_issue_discount that was included in income by such holder for which consideration is not received sec_355 and a c gain if any will be recognized by a holder of an allowed claim or a disputed claim that qualifies as a security under sec_355 upon the receipt of cash and controlled securities excluding cash or controlled securities received to the extent attributable to interest including original_issue_discount which has accrued during such holders’ holding_period but in an amount not in excess of the amount of cash received plus the amount by which the aggregate principal_amount of the controlled securities received exceeds the aggregate principal_amount of the allowed claim or disputed claim surrendered sec_355 and sec_356 no loss will be recognized by any such holder except potentially to the extent of accrued interest other than original_issue_discount that was included in income by such holder for which consideration is not received sec_355 and sec_356 the issuance of excess controlled notes by controlled to distributing will be treated as if it had occurred as part of the internal g reorganization the transfer of excess controlled notes to any claimant will be treated as part of the internal distribution neither distributing nor controlled will recognize any gain_or_loss by reason of the issuance of excess controlled notes by controlled or the receipt or distribution to any claimant of such excess controlled notes by distributing sec_361 and the reversion from distributing to controlled of any controlled long- term notes originally transferred to distributing in the internal g reorganization and transferred by distributing to any escrow that does not constitute a qualified_settlement_fund as described above in step xxvii will result in no gain_or_loss to distributing or controlled any reversion from the holders of disputed claims to distributing and from distributing to controlled of any controlled long-term notes or cash attributable to controlled long-term notes originally issued to and sold or otherwise_disposed_of by the holders of disputed claims as described in step xxviii will result in no gain_or_loss to distributing or controlled the external distribution based solely on the information submitted and the representations set forth above we rule as follows on the external distribution the external contribution followed by the external distribution will be a reorganization under sec_368 distributing and distributing each will be a_party_to_a_reorganization under sec_368 plr-100182-02 distributing will not recognize any gain_or_loss on the external contribution sec_361 no gain_or_loss will be recognized by distributing on the external contribution sec_1032 the basis of each asset received by distributing will equal the basis of that asset in the hands of distributing immediately before the transfer sec_362 the holding_period of each asset received by distributing will include the period during which that asset was held by distributing sec_1223 no gain_or_loss will be recognized to distributing on the external distribution sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of the distributing shareholders on their receipt of the distributing common_stock in the external distribution sec_355 the aggregate basis of the distributing common_stock and distributing common_stock in the hands of each distributing shareholder after the external distribution will equal the aggregate basis of the distributing common_stock held immediately before the external distribution allocated in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 the holding_period of the distributing common_stock received by each distributing shareholder will include the holding_period of the distributing common_stock on which the distribution is made provided the distributing common_stock is held as a capital_asset on the external distribution date sec_1223 earnings_and_profits will be allocated between distributing and distributing in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 the stock_dividend will not result in taxable_income to distributing or distributing sec_305 and sec_311 payments made between distributing and distributing and their respective subsidiaries under the tax_matters_agreement regarding tax_liabilities that i have arisen or will arise for a taxable_period ending on or before the external distribution date or for a taxable_period beginning before and ending after the external distribution date and ii have not become fixed or ascertainable until after the external distribution date will be treated as occurring immediately before the external distribution date provided that at the time of the external distribution the distributing rights remain contingent non-exercisable and subject_to redemption if issued the receipt of these rights by distributing or the distributing shareholders will not be a plr-100182-02 distribution or receipt of property an exchange of stock or property either taxable or nontaxable or any other event giving rise to the realization of income or gain by distributing or the distributing shareholders rev_rul c b caveats no opinion is expressed about the tax treatment of the transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings in particular no opinion is expressed on i whether the mergers and conversions described above in steps vi through xiii will qualify as liquidations under sec_332 and sec_337 ii the federal_income_tax treatment of the trusts referred to above in step xvii regarding issues that are the subject of a separate private_letter_ruling issued on date and iii whether any of the escrows will satisfy the definition of a qualified_settlement_fund under sec_468b and sec_1_468b-1 procedural statements this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer involved in the transaction should attach a copy of this ruling letter to the taxpayer’s federal_income_tax return for the taxable_year in which the transaction is completed under a power_of_attorney on file in this office a copy of this letter is being sent your authorized representatives sincerely ___________________________ acting chief branch office of associate chief_counsel corporate lewis k brickates
